Citation Nr: 1611712	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral foot condition to include hammertoes, calluses, and pes planus, to include as secondary to service-connected disabilities.

3.  Entitlement to an increased rating for chondromalacia patella of the right knee, currently evaluated as 10 percent disabling (right knee disability).

4.  Entitlement to an increased rating for chondromalacia patella of the left knee, currently evaluated as 10 percent disabling (left knee disability).

5.  Entitlement to a compensable rating for fibromyositis of the right ankle prior to May 7, 2013, and a rating in excess of 10 percent thereafter (right ankle disability).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that assigned separate 10 percent ratings for the Veteran's right and left knee disabilities, denied a compensable rating for the right ankle disability, and denied the claims for service connection.  Thereafter, in a June 2013 rating decision, the RO assigned a 10 percent rating for the right ankle disability effective May 7, 2013.

The Board previously remanded these matters for development in March 2013.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of these matters should take into account both the paper and electronic files.

The issues of entitlement to service connection for a left ankle disability and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by arthritis, flexion to no less than 90 degrees, full extension (0 degrees), and pain.

2.  The Veteran's left knee disability has been manifested by arthritis, flexion to no less than 90 degrees, full extension (0 degrees), and pain.

3.  Prior to May 7, 2013, the Veteran's right ankle disability was characterized by pain.

4.  From May 7, 2013, the Veteran's right ankle disability is characterized by pain and limitation of motion that more nearly approximates moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a service-connected right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

2.  The criteria for a rating in excess of 10 percent for a service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

3.  Prior to May 7, 2013, the criteria for a disability rating of 10 percent, but 
no higher, for the Veteran's right ankle disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2015).

4.  From May 7, 2013, the criteria for a rating greater than 10 percent for the Veteran's right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in January 2007, November 2008, and May 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  

Moreover, the Veteran was afforded VA examinations in 2007 and 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations. 

The Board notes that in a March 2009 statement submitted with his substantive appeal, the Veteran challenged the findings of the 2007 VA examiner.  Specifically, he reported that the examiner incorrectly said that he was overweight and failed to discuss his reports of difficulty playing with his grandchildren and dancing with his wife.  The Veteran further challenged the examiner's statements regarding his ability to get in and out of a chair, the year his disability had onset, the examiner's use of the word "vague" to describe the Veteran's reports of pain, and the examiner's failure to discuss medical records outside of the appeal period.  
Regarding the Veteran's concerns raised in the March 2009 submission, the Board notes that numerous VA clinicians have indicated that the Veteran is overweight or needs to lose weight (see VA treatment records dated in September 2006, December 2006, January 2007, June 2007, and February 2009), that the findings on the 2007 examination are consistent with VA treatment records and with the 2013 examination findings, and that in the decision below the Board has taken into consideration the Veteran's lay statements (including the March 2009 statement) regarding the impact of his service-connected disabilities on his life.

Notably, the Veteran did not challenge any aspect of the physical examination, nor has he asserted that the objective examination findings presented an inaccurate reflection of his level of disability.  In fact, there has been no showing or even an allegation that the VA examiners who saw the Veteran during the pendency of this appeal were not competent.  

Thus, the Board finds that the VA examinations of record are sufficient for evaluation purposes because they adequately addressed the Veteran's contentions regarding the severity of his service-connected disabilities.  See 38 C.F.R. § 4.2 (2015).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Thus, even taking into consideration the Veteran's March 2009 statement, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

The Board notes that the actions requested in the March 2013 remand have been undertaken.  By letter dated April 2013 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his right knee, left knee, or right ankle disabilities.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Additionally, VA knee and ankle examinations were conducted in May 2013 to assess the current severity of the Veteran's service-connected conditions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.2; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss  where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

"The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful...joints due to healed injury as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Right and Left Knee Disabilities

Service connection for right and left knee chondromalacia patella was established in an October 1994 rating decision and separate non-compensable ratings were assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran filed the instant claim for increased ratings in September 2006.  As the rating criteria and analysis for both of these claims is identical, the Board will address both disabilities together.

Regarding the currently assigned ratings, the Board notes that the Veteran's right and left knee disabilities were previously assigned non-compensable ratings pursuant to Diagnostic Code 5257, but by the March 2007 rating decision, they are now rated as 10 percent disabling pursuant to Diagnostic Codes 5299-5261 (right knee) and 5099-5010 (left knee), effective June 7, 2002.  With respect to the change in Diagnostic Code, it appears from a review of the record that the RO initially assigned Diagnostic Code 5257 based on bilateral chondromalacia patella even though there was no evidence of subluxation or instability of the knees at that time.  Thereafter, on VA examination in February 2007 the examiner noted more specific knee disabilities and limitation of flexion of the knee joints.  Subsequently, on VA examination in May 2013, the examiner noted bilateral knee degenerative joint disease, bilateral limitation of flexion, and painful motion of the knees.  Thus, 
while the RO was correct in its intent to change the Diagnostic Code to more appropriately capture the nature of the Veteran's knee disabilities, as discussed below the Board finds that the Veteran's right and left knee disabilities are most appropriately rated under 5260-5010 based on bilateral arthritis and non-compensable, painful, limitation of motion.  See Read v. Shinseki, 651 F.3d 
1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).  Furthermore, the Veteran is not prejudiced by this action because, as discussed below, the Board has considered whether the Veteran's knee disabilities also warrant separate ratings under other applicable knee rating codes, including the previously assigned 5257.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

Under Diagnostic Code 5260, limitation of flexion of the leg to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; a rating higher than 20 percent requires even more limited flexion.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that limitation of extension of the leg to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating, and higher ratings require even more limited extension.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is appropriate when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation when there is severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right and left knee disabilities is not warranted at any time.  

At no point in the record is there evidence that right or left knee flexion or extension was limited to a compensable degree.  At worst, the Veteran demonstrated during a May 2013 VA examination, right and left knee flexion to 90 degrees, with full extension.  During a February 2007 VA examination, the Veteran demonstrated right and left knee flexion to 120 degrees, with full extension.  Moreover, the 2007 and 2013 VA examiners found no additional limitation in range of motion following repetitive-use testing, and the 2013 examiner noted full muscle strength.

When determining what disability ratings are appropriate, the Board has considered the Veteran's statements regarding the difficulty he experiences when climbing, walking, and standing for prolonged periods as a result of bilateral knee pain.  The Board also acknowledges that there is some evidence noting painful motion of the Veteran's knees and that he reported flare-ups that have resulted in missing work.  However, the Veteran's subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  Moreover, while the VA examiners did not opine as to any possible additional loss of motion during flares, there is no indication in the record that the Veteran's flexion is reduced by another 60 degrees, that his extension would be limited to 10 degrees, or that any other symptom associated with a higher 20 percent rating would be present during flares.  In fact, the Veteran only reported an increase in pain during flares, not additional loss of motion, instability, or the like.  Furthermore, the RO has already assigned the Veteran separate 10 percent ratings for his right and left knee disabilities for his complaints of pain, even though compensable limitation of motion was not shown.  Thus, the Board concludes that the medical findings of record do not support ratings higher than those assigned for painful motion, and are of greater probative value than the Veteran's lay allegations regarding his entitlement to ratings higher than 10 percent for his right and left knee disabilities.

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 5257.  The medical evidence of record does not document objective instability or subluxation during the course of the claim.  In this regard, the 2007 and 2013 VA examiners found no instability or subluxation.  On the May 2013 examination, Lachman test, Posterior drawer test, and valgus and varus testing for stability were all normal.  Although the Veteran has reported subjective complaints of instability in the past, the Board finds the objective testing on VA examinations to be more probative than the Veteran's lay assertions.

In sum, the medical evidence of record documents noncompensable limitation of motion even considering his complaints of pain and functional impairment, and knees that are stable on objective testing.  Therefore, the preponderance of the probative evidence is against higher or separate ratings under Diagnostic Codes 5260, 5261, and 5257.  Additionally, the record does not show that the Veteran currently suffers from dislocated semilunar cartilage or nonunion or malunion of the tibia or fibula of either lower extremity.  Accordingly, Diagnostic Codes 5258 and 5262 cannot serve as a basis for higher ratings. 

Accordingly, the preponderance of the evidence is against the Veteran's claims, and an evaluation in excess of 10 percent is denied for the Veteran's right and left knee disabilities.

Right Ankle Disability

Service connection for fibromyositis of the Veteran's right ankle was established in an October 1994 rating decision and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran filed the instant claim for a compensable rating in September 2006.  Thereafter, in June 2013 the AOJ assigned a 10 percent rating effective May 7, 2013.

Notably, while the RO changed the diagnosis associated with the Veteran's right ankle disability in the February 2007 rating decision from fibromyositis to right ankle sprain, that disability was still rated under Diagnostic Code 5271.  

Diagnostic Code 5271, limited motion of the ankle, assigns a 10 percent rating for moderate limitation of ankle motion and a 20 percent rating for marked limitation. 

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6. 

The Veteran was afforded a VA joints examination in February 2007, at which time he described ankle pain after moving his knee or doing things of a similar nature.  Upon physical examination, the examiner noted that the right ankle was free of swelling or effusion and was stable.  Range of motion testing revealed 30 degrees dorsiflexion and 45 degrees plantar flexion, with no objective evidence of pain.  An x-ray study of the Veteran's ankles taken that day was negative.

In his December 2007 notice of disagreement, the Veteran noted discomfort in his ankle and reported that the constant pain he experienced interfered with his life.  Thereafter, in his March 2009 substantive appeal he again reported daily pain in his ankle and noted the inability to play with his grandchildren or dance with his wife due to pain in his knees and ankle.

Pursuant to the Board's March 2013 remand, the Veteran was afforded a VA ankle examination in May 2013.  At that time he reported chronic soreness in the lateral area, weakness, and occasional swelling.  Range of motion testing revealed 35 degree plantar flexion and 15 degree dorsiflexion, with objective evidence of pain.  Muscle strength in the right ankle was full and there was no additional limitation of motion following repetitive-use testing.  The examiner noted that there was functional impairment due to pain.  Anterior drawer test and talar tilt testing for stability were both normal, and there was no evidence of ankylosis of the ankle.  

After review of the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent evaluation is warranted for his right ankle disability for the period prior to May 7, 2013, given his consistent reports of pain.  38 C.F.R. §4.59.  However, when considering the objective evidence of limitation of motion that was first observed on VA examination in May 2013, with an otherwise normal examination, and the Veteran's reports of constant pain, the Board finds that from May 7, 2013, the Veteran's right ankle disability more nearly approximates the currently assigned 10 percent rating under Diagnostic Code 5271.

A higher 20 percent rating under Diagnostic Code 5271 is not warranted for either period on appeal given that the Veteran had more than full range of motion on examination in February 2007 and only moderate loss of motion on examination in May 2013.  Moreover, both examiners noted that the Veteran's right ankle was stable, including during objective testing performed in 2013.  Additionally, the Veteran's right ankle was noted to have full strength during the 2013 examination.  Further, there is neither lay report nor medical evidence of ankylosis of the ankle, or malunion of the tibia or fibula.  Thus, a higher rating is not available under Diagnostic Codes 5270 or 5262. 

In sum, the Board finds that prior to May 7, 2013, a rating of 10 percent, but no higher, for the right ankle is warranted, and that the preponderance of the evidence is against the claim for a rating in excess of 10 percent from May 7, 2013.  See Fransisco, supra.

Other Considerations

The Board has also considered whether the Veteran's knee and ankle disabilities present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral of any of those disabilities to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the applicable rating criteria for those disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  With respect to both disabilities, the rating criteria, with consideration of 38   C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. 
§ 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claims for extraschedular consideration is not warranted. 

The Board is cognizant of the Court's decision of Johnson v. McDonald, in which the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As a final matter, the Board notes that the Veteran reported being currently employed at the time of the May 2013 VA examinations.  He has not alleged that his bilateral knee disabilities or right ankle disability have rendered him unemployable.  In light of these facts, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine and has applied it in the partial grant discussed above.  However, as the preponderance of the evidence is against the claims for increased ratings for right and left knee disabilities and for a rating in excess of 10 percent from May 7, 2013, for the right ankle disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

A rating in excess of 10 percent for a right knee disability is denied.

A rating in excess of 10 percent for a left knee disability is denied.

Prior to May 7, 2013, a disability evaluation of 10 percent, but no higher, for a right ankle disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A disability rating higher than 10 percent for a right ankle disability for the period from May 7, 2013, is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the left ankle and bilateral foot claims.

The Board previously remanded the left ankle and bilateral foot claims for procurement of an examination and opinion.  In May 2013 an examination and opinion were provided; an addendum opinion was provided in June 2013.  The opinion reports include an opinion that the Veteran's left ankle disability was not directly related to service or caused by his bilateral knee disability, and an opinion that his bilateral foot condition is not directly related to service and a conclusory statement that the bilateral foot condition is not caused by the service-connected knee condition.  However, the opinions do not address whether the left ankle disability was caused by the service-connected right ankle disability, whether the left ankle disability was aggravated by any of the service-connected disabilities, or whether the bilateral foot condition was caused or aggravated by the service-connected right ankle disability.  Additionally, the May 2013 opinion does not contain a rationale regarding the finding that the Veteran's bilateral foot condition was not caused by the service-connected knee disabilities.  Given the foregoing, the Board finds that an additional opinion is necessary.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2015), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. 
§ 3.310 (2015).

Accordingly, the case is REMANDED for the following actions:

1. Associate updated VA treatment records dating since February 2009 with the claims file.

2. After the above has been completed to the extent possible, forward the Veteran's claims file to a        VA physician to obtain opinions concerning the relationship between the Veteran's bilateral foot disabilities and his left ankle disability with his service-connected bilateral knee disabilities and right ankle disability.  If the examiner determines that an examination is necessary to respond to the questions, one should be scheduled.
Following a review of the claims file and electronic VA treatment records, the examiner should respond to the following:

a. Is the Veteran's left ankle degenerative joint disease, at least as likely as not caused by the Veteran's service-connected right ankle disability?  

b. If the left ankle degenerative joint disease was not caused by the Veteran's service-connected right ankle disability, is it at least as likely as not that the left ankle degenerative joint disease has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected right ankle disability?  

c. If the left ankle degenerative joint disease was permanently worsened beyond normal progression by the service-connected right ankle disability (aggravated) the examiner should attempt to quantify the extent of the aggravation.  

d. Is it at least as likely as not that the left ankle degenerative joint disease has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected bilateral knee disabilities?  

e. If the left ankle degenerative joint disease was permanently worsened beyond normal progression by the service-connected bilateral knee disabilities (aggravated) the examiner should attempt to quantify the extent of the aggravation.  

f. Are any of the Veteran's bilateral foot conditions, including clawing of bilateral toes, callosities of the soles, or pes planus, at least as likely as not caused by the Veteran's service-connected right ankle disability?  

g. If the bilateral foot conditions were not caused by the Veteran's service-connected right ankle disability, is it at least as likely as not that the bilateral foot conditions have been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected right ankle disability?  

h. If the bilateral foot conditions were permanently worsened beyond normal progression by the service-connected right ankle disability (aggravated) the examiner should attempt to quantify the extent of the aggravation.  

i. Are any of the Veteran's bilateral foot conditions at least as likely as not caused by 
the Veteran's service-connected bilateral knee disabilities?  

j. If the bilateral foot conditions were not caused by the Veteran's service-connected knee disabilities, is it at least as likely as not that the bilateral foot conditions have been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected bilateral knee disabilities?  

k. If the bilateral foot conditions were permanently worsened beyond normal progression by the service-connected bilateral knee disabilities (aggravated) the examiner should attempt to quantify the extent of the aggravation.  

The examiner must provide a rationale for each of the opinions provided above.

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


